BONDr3?!NECK
                                               1010 Franklin Avenue, Suite 200 | Garden City, NY 11530-2900 | bsk.com

                                                                                                HOWARD M. MILLER
                                                                                                   hmiller@bsk.com
                                                                                                    P: 516.267.6318
                                                                                                    F: 516.267.6301
December 22, 2020

VIA FIRST CLASS MAIL

Honorable Steven L. Tiscione
U.S. District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201


Re:     Ricky Joshua Benny v. City of Long Beach et. al - Motion to Dismiss

Dear Judge Ticione:

We represent the defendants in the above-referenced matter and are responding to a
letter from Plaintiffs counsel that we received today in which Plaintiff is now seeking
discovery while the motion to dismiss is pending. We respectfully oppose this request.

The United States Supreme Court has made clear that “the doors of discovery” do not
become unlocked for a plaintiff armed with nothing more than conclusions. Ashcroft v.
Iqbal, 556 U.S. 662, 129 S. Ct. 1937, 1950 (2009). Here, the motion to dismiss has been
fully briefed. Plaintiff represented to the Court that the events in question were captured
on video. That video is presently before the Court as part of the motion and is dispositive
of all claims. Consequently, Plaintiff would in no way be prejudiced by delaying discovery
until there is a ruling on the motion.

In sharp contrast, the City of Long Beach would incur unnecessary expense going through
the discovery process. This would defeat the purpose of making the motion. It is
noteworthy that Plaintiff does not indicate how discovery could possibly change the import
of his own video that is before the Court.

In circumstances such as this where a Plaintiff would not be prejudiced by a stay of
discovery and the motion to dismiss has merit, a stay of discovery is granted. This is
particularly true where, as here, the defendant is municipal entity that provides public
services. See Chesney v. Valley Stream Union Free School District, 236 F.R.D. 113
(E.D.N.Y. 2006).

There are also substantial issues of qualified immunity for the individual police officer
defendants. These officers should not have to stand the intrusion into their records that
Plaintiff seeks when there is a meritorious motion to dismiss pending that is based on a



11760149.1 12/22/2020     Attorneys At Law IA Professional Limited Liability Company
Fredrick K. Brewington
December 22, 2020
Page 2


video that shows the legality of their conduct. See National Rifle Association of America
v. Cuomo, 2020 WL 7338588 (N.D.N.Y. 2020).



Very truly yours,

BOND, SCHOENECK & KING, PLLC




Howard M. Miller

Cc:
Frederick Brewington, Esq.




11760149.1 12/22/2020
